HOLDAWAY, Associate Judge,
concurring:
Dr. Stephens’ statement that it was “reasonable” that appellant’s putative disability *188-192was caused by his in-service injury is, at the best, only marginally less equivocal than the “may or may not” language in Tirpak. Implicit in Stephens’ statement is that it was equally “reasonable” that there was some other cause. But for the fact that Stephens reported having seen the injury some 40 years earlier (apparently before becoming a physician), I could not agree that the new statement was “significant” and that there would be, therefore, a reasonable possibility that the result could have changed, even assuming the credibility of the statement and according it full weight. The medical “opinion,” such as it is, is simply too equivocal. See Colvin v. Derwinski, 1 Vet.App. 171 (1991).
This leads me to comment on a snare that the Board may have fallen into in this case and in which, perhaps, other BVA panels and this Court itself may from time to time fall. I refer to confusing the ultimate credibility or the weight to be accorded evidence, both questions of fact, with the issue of whether the evidence is new and material, a question of law. In determining the latter, the credibility of the evidence must be presumed and it must be accorded full weight. This presumption is made only for the purpose of determining whether the case should be reopened. Once the evidence is found to be new and material and the case reopened, the presumption that it is credible and entitled to full weight no longer applies. In the adjudication following the reopening the Board must determine, as a question of fact, both the weight and the credibility of the new evidence in the context of all the evidence, new and old. Thus, in this case even though there were, on the surface at least, reasons for not crediting Dr. Stephens’ statement or in according it little weight, the Board, applying the presumption noted above should have at least found it new and material and reopened the case. Then in the adjudication of the reopened case they could have properly determined, inter alia, the worth, that is the weight and credibility, of the new evidence. This two-step process is, admittedly, somewhat artificial but as this Court has pointed out it is the process contemplated by the statute. See Manio v. Derwinski, 1 Vet.App. 140, 145 (1991).